DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the applicant’s communication received on 2/09/2021 (“Amendment”). 
The instant publication US Patent Publication No. 2019/0279206 will be referred to as “Specification” hereinafter.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Claim Status
Claims 1, 5, 6, 22, 26, and 31-33 have been amended.
Claims 34 has been newly added.
Claims 2-4 and 23-25 had been canceled.
Claims 13-21 and 27-30 have been withdrawn.
Claim 1, 5-22, and 26-34 are pending.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-12, 22, 26, and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claim 1, the claim recites, in part, “obtaining, at the smart contract service provider and by using a data visiting service provider in data communication with the smart contract service provider, the respective private data from each of the one or more independent blockchain networks, wherein some or all of the respective private data is encrypted data that is encrypted using one or more public keys that are each specific to an independent blockchain; decrypting, by the smart contract service provider and based on using one or more private keys derived from the request and that correspond to the one or more public keys that are each specific to the independent blockchain, the encrypted data” (emphasis added).
Here, the claim clearly links the one or more public keys used to encrypt some or all of the respective private data from each of the one or more independent blockchain network to the request received from a client device, specifically that one or more private keys are derived from the request and that the derived one or more private keys is used to decrypt the some or all of the respective 

The applicant submit paragraphs [0055], [0070], and [0071] of the original written description and asserts that these paragraphs find support for the features including “wherein some or all of the respective private data is encrypted data that is encrypted using one or more public keys that are each specific to an independent blockchain network” and “decrypting, by the smart contract service provider and based on using one or more private keys derived from the request and that correspond to the one or more public keys that are each specific to the independent blockchain network, the encrypted data” (see pages 10-12 of the Amendment).

The examiner respectfully disagrees.
As the applicant notes in the pages 10-11, the paragraph [0055] provide:
In some implementations, the proposed techniques can provide cross-chain data computation service. As an example, the proposed techniques can be used for calculating personal credit scores. In practice, people need to participate in various services involving credit evaluation. For example, bank loan applications, real estate property rentals, and car rentals. Each service can be run and maintained by an independent consortium blockchain network or a private blockchain network. Each service may not want to share data to other services, and they may encrypt their possessed personal data in some cases. To obtain a person's comprehensive credit evaluation from different areas, the proposed solution can be used. In some implementations, the user can provide the credit computational logics (codes), data request authorization (e.g., using a signature or private key) to initiate a credit evaluation request using a private channel. The service in the proposed solution requests data from multiple chains and decrypts the data in a TEE, ensuring the result is generated under the correct calculation logics. (emphasis added by the applicant)
Regards to the first emphasized expression, e.g. “Each service may not want to share data to other services, and they may encrypt their possessed personal data in some cases”, the expressions at best describes that each service, e.g. bank loan applications, real estate property rentals, and car rentals, can be run and maintained by an independent consortium blockchain network or a private blockchain network, and that each service, e.g. bank loan applications, real estate property rentals, and car rentals or independent blockchain(s), may not want to share data to other services and they may encrypt their possessed personal data in some cases. In other words, each services, e.g. bank loan applications, real estate property rentals, and car rentals or independent blockchain(s), may encrypt their personal data.  
Regards to the second emphasized clause, e.g. “In some implementations, the user can provide the credit computational logics (codes), data request authorization (e.g., using a signature or private key) to initiate a credit evaluation request using a private channel”, the expressions merely describe at high level that the user can provide the codes (e.g. executable contract/rule), data request authorization (e.g. using a signature or private key) to initiate the request using a private channel. Here, the description of providing a data request authorization using a signature or private key does not show support that the request authorization includes the private key and that the private key is derived from the request. At best, one of ordinary skill would appreciate that the data request authorization is provided using a signature, e.g. signing the request, or private key, e.g. encrypted with the private key, for secure transmission of the data request authorization. In other word, the recitation of “one or more private keys derived from the request” so that the smart contract service provider may use the one or 
Regards to the other emphasized expressions, e.g. “The service in the proposed solution requests data from multiple chains and decrypts the data in a TEE, ensuring the result is generated under the correct calculation logics”, the expressions describe at high level that the service, e.g. smart contract service provide requests data from the multiple chains and decrypts the data in the TEE for executing the smart contract/codes. At best, the expressions merely describe that the received data that was requested by the service is encrypted and that the TEE in the smart contract service provider is responsible for decrypting the encrypted requested data. There is no support in the paragraph that clearly links the one or more public keys used to encrypt some or all of the respective private data from each of the one or more independent blockchain network to the request received from a client device, specifically that one or more private keys are derived from the request and that the derived one or more private keys is used to decrypt the some or all of the respective private data from each of the one or more independent blockchain network that have been encrypted using the one or more public keys that are each specific to the independent blockchain.
As the applicant notes in the page 11, the paragraphs [0070]-[0071] provide: 
In some blockchain networks, cryptography is implemented to maintain privacy of transactions. For example, if two nodes want to keep a transaction private, such that other nodes in the blockchain network cannot discern details of the transaction, the nodes can encrypt the transaction data. Examples of cryptographic methods include, without limitation, symmetric encryption, and asymmetric encryption. Symmetric encryption refers to an encryption process that uses a single key for both encryption (generating ciphertext from plaintext), and decryption (generating plaintext from ciphertext). In symmetric encryption, the same key is available to multiple nodes, so each node can en-/de-crypt transaction data.  
A node can use the public key of another node to encrypt data, and the encrypted data can be decrypted using other node's private key. For example, and referring again to FIG. 2, Participant A can use Participant B's public key to encrypt data, and send the encrypted data to Participant B. Participant B can use its private key to decrypt the encrypted data (ciphertext) and extract the original data (plaintext). Messages encrypted with a node's public key can only be decrypted using the node's private key. (emphasis added by the applicant)
Here, the paragraphs merely describe the nature of encryption/decryption including various encryption/decryption techniques, symmetric encryption and asymmetric encryption in encrypting/decrypting of transaction data and that entities can use the public key to encrypt and private key to decrypt. There is no support in the paragraph that clearly links the one or more public keys used to encrypt some or all of the respective private data from each of the one or more independent blockchain network to the request received from a client device, specifically that one or more private keys are derived from the request and that the derived one or more private keys is used to decrypt the some or all of the respective private data from each of the one or more independent blockchain network that have been encrypted using the one or more public keys that are each specific to the independent blockchain. 

Furthermore, the claim recites, in part, “wherein some or all of the respective private data is encrypted data that is encrypted using one or more public keys that are each specific to an independent blockchain”. One of ordinary skill would appreciate that given the claim construction, e.g. “obtaining, at the smart contract service provider and by using a data visiting service provider in data communication 

Furthermore, the claims recite, in part, "receiving, by a smart contract service provider comprising a trusted computation execution environment (TEE) from a client device associated with a target blockchain network, a request for executing smart contract computational logics using cross-chain data comprising respective private data that is stored in one or more independent blockchain networks that are different from the target blockchain network, wherein the smart contract computational logics are defined by the client device, and wherein the smart contract service provider operates independently from the target blockchain network; identifying, by the smart contract service provider and from the received request, respective private data that needs to be retrieved from each of the one or more independent blockchain networks; obtaining, at the smart contract service provider and by using a data visiting service provider in data communication with the smart contract service provider, the respective private data from each of the one or more independent blockchain networks, wherein some or all of the respective private data is encrypted data that is encrypted using one or more public keys that are each specific to an independent blockchain" (emphasis added). 
Here, the claim suggest that it is the data visiting service provider that functions to provide the respective private data from each of the one or more independent blockchain networks, e.g. private data that are need to execute the smart contract and stored in one or more independent blockchain networks.
The claims are rejected under 112(a) for failing written description requirement as the instant Specification does not describe how the private data that is needed is identified in an adequate manner so that the data visiting service provider is able to retrieve the respective private data from each of the independent blockchain networks.
The Specification merely describes this at high level at paragraph [0087] in that the TEE 310 first decrypts the request, parse the smart contract, and identify data needed for execution the smart contract. The TEE can call the trusted data visiting service provider 312 to obtain the data from one or more different sources, for example, through the application program interface (API) 314 of the trusted data visiting service provider 312. The Specification discloses that the trusted data visiting service provider 312 is capable of retrieving data from one or more different sources so that the data visiting service provider can provide the retrieved data to the TEE throughout the Specification. Paragraphs [0102]-[0107] also describes the similar process. The Specification, however, does not describe how the private data that is needed is identified in an adequate manner so that the data visiting service provider is able to obtain/retrieve the respective private data from each of the independent blockchain networks. The specification merely describe at high level functionality.
The other independent claims are significantly similar in scope of claim 1, hence are also recited.

As per claim 8, the claim recites, in part, “uploading, by the smart contract service provider, the result to the target blockchain network”. Here, the Specification does not describe how this is achieved especially in light of claimed limitation that recites “wherein the smart contract service provider operates independently from the target blockchain network” (see independent claim 1).
The dependent claims are rejected as they depend on claims above and fail to cure the deficiencies of the parent claim(s).


Response to the Argument(s)/Amendment(s)
112(a)
The claims remain rejected under 112(a).

The applicant submit paragraphs [0055], [0070], and [0071] of the original written description and asserts that these paragraphs find support for the features including “wherein some or all of the respective private data is encrypted data that is encrypted using one or more public keys that are each specific to an independent blockchain network” and “decrypting, by the smart contract service provider and based on using one or more private keys derived from the request and that correspond to the one or more public keys that are each specific to the independent blockchain network, the encrypted data” (see pages 10-12 of the Amendment).

The examiner respectfully disagrees.
As the applicant notes in the pages 10-11, the paragraph [0055] provide:
In some implementations, the proposed techniques can provide cross-chain data computation service. As an example, the proposed techniques can be used for calculating personal credit Each service may not want to share data to other services, and they may encrypt their possessed personal data in some cases. To obtain a person's comprehensive credit evaluation from different areas, the proposed solution can be used. In some implementations, the user can provide the credit computational logics (codes), data request authorization (e.g., using a signature or private key) to initiate a credit evaluation request using a private channel. The service in the proposed solution requests data from multiple chains and decrypts the data in a TEE, ensuring the result is generated under the correct calculation logics. (emphasis added by the applicant)
Regards to the first emphasized expression, e.g. “Each service may not want to share data to other services, and they may encrypt their possessed personal data in some cases”, the expressions at best describes that each service, e.g. bank loan applications, real estate property rentals, and car rentals, can be run and maintained by an independent consortium blockchain network or a private blockchain network, and that each service, e.g. bank loan applications, real estate property rentals, and car rentals or independent blockchain(s), may not want to share data to other services and they may encrypt their possessed personal data in some cases. In other words, each services, e.g. bank loan applications, real estate property rentals, and car rentals or independent blockchain(s), may encrypt their personal data.  
Regards to the second emphasized clause, e.g. “In some implementations, the user can provide the credit computational logics (codes), data request authorization (e.g., using a signature or private key) to initiate a credit evaluation request using a private channel”, the expressions merely describe at high level that the user can provide the codes (e.g. executable contract/rule), data request authorization 
Regards to the other emphasized expressions, e.g. “The service in the proposed solution requests data from multiple chains and decrypts the data in a TEE, ensuring the result is generated under the correct calculation logics”, the expressions describe at high level that the service, e.g. smart contract service provide requests data from the multiple chains and decrypts the data in the TEE for executing the smart contract/codes. At best, the expressions merely describe that the received data that was requested by the service is encrypted and that the TEE in the smart contract service provider is responsible for decrypting the encrypted requested data. There is no support in the paragraph that clearly links the one or more public keys used to encrypt some or all of the respective private data from each of the one or more independent blockchain network to the request received from a client device, specifically that one or more private keys are derived from the request and that the derived one or more private keys is used to decrypt the some or all of the respective private data from each of the one or more independent blockchain network that have been encrypted using the one or more public keys that are each specific to the independent blockchain.
As the applicant notes in the page 11, the paragraphs [0070]-[0071] provide: 

Asymmetric encryption uses keys pairs that each include a private key, and a public key, the private key being known only to a respective node, and the public key being known to any or all other nodes in the blockchain network. A node can use the public key of another node to encrypt data, and the encrypted data can be decrypted using other node's private key. For example, and referring again to FIG. 2, Participant A can use Participant B's public key to encrypt data, and send the encrypted data to Participant B. Participant B can use its private key to decrypt the encrypted data (ciphertext) and extract the original data (plaintext). Messages encrypted with a node's public key can only be decrypted using the node's private key. (emphasis added by the applicant)
Here, the paragraphs merely describe the nature of encryption/decryption including various encryption/decryption techniques, symmetric encryption and asymmetric encryption in encrypting/decrypting of transaction data and that entities can use the public key to encrypt and private key to decrypt. There is no support in the paragraph that clearly links the one or more public keys used to encrypt some or all of the respective private data from each of the one or more independent blockchain network to the request received from a client device, specifically that one or more private keys are derived from the request and that the derived one or more private keys is used to decrypt the 

In responding to claim 8, the applicant asserts that the “uploading, by the smart contract service provider, the result to the target blockchain network” is sufficiently supported in the Specification and points to paragraph [0056] of the original written description that provides:
In some implementations, when a user needs to execute a transaction under a blockchain network contract, it can hand over the complicated calculations in the contract to the off-chain smart contract service in advance, and then upload and store the result in the blockchain network. In some implementations, the result can be directly used as an input to a transaction performed on the blockchain network, reducing the running time of the blockchain network contract and improving the efficiency. In such implementations, if the user does not want to expose private contracts or security protocols that are enforced on the blockchain network, the computation can be done using the off-chain smart contract service and data of the blockchain network can be accessed reliably. (emphasis added by the applicant).

The examiner respectfully disagree. Here, the paragraph is clear that the smart contract is handed over to the off-chain smart contract service and that it is the user that upload and store the result in the blockchain network. Furthermore, the purpose of this is to off-load the computational tasks from the blockchain network to the off-chain smart contract service provider that is not coupled with any particular blockchain network. See Specification paragraph [0035] “The described off-chain smart contract service provider is not coupled with any particular blockchain network, and thus the provided service is not limited to a specific form of a contract (e.g., configured for a particular blockchain off-loading the computational tasks from the blockchain network to the off-chain TEE can save computation time and resources of the blockchain network.”
In other word, the smart contract service provider is off-chain provider. 

Regarding withdrawn 101 rejection
The examiner has withdrawn the 101 rejection in light of the use of the private key(s) as recited in the claims in the previous Final office action, dated 12/9/2020. 
The smart contract by definition is an executable contract and does not need to be executed on a blockchain. Current claims without the specificity of use of the encryption technique potentially may not be eligible as the claim is directed to a contract service provider that utilizes a data broker in obtaining necessary data in order to execute the contract defined by a client and the blockchains are merely recited at high level as the source of the necessary data. 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180331835 discloses a data aggregator that provides data from blockchain nodes;
US 20200074102 discloses a data requestor that utilizes data providers in acquiring information from blockchain nodes;
US 20180365201 discloses a hybrid smart contract in which the computable aspects of a contract operating in off-chain;
US 20090240760 discloses a computing device transmitting private key to a service computing device so that the service computing device may decrypt data that has been encrypted with a corresponding public key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/STEVEN S KIM/Primary Examiner, Art Unit 3685